DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 11 have been considered, but are not persuasive. The new ground of rejection cites Shimamura US 2017/0322348 (para.1 and 4 and figs.1-6, 11 and 12) as teaching the claim limitations “the optical film assembly has a thickness of less than 120 micrometers” in claims 1 and 11.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  
Claim 1, line 11, “,” should be “,”; and 
Claim 11, line 11, “,” should be “,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura US 2017/0322348 in view of Pham US 2015/0293272.
Regarding claim 1, Shimamura discloses an optical film assembly, in at least figs.1-6, 11 and 12, comprising: 
a light redirecting film (11 and 12) having a first structured major surface (12) and a second, opposed major surface (see at least fig.12); 
an optical adhesive layer (13) on the second major surface of the light redirecting film (see fig.12); 
a light diffusion film (1) comprising: 
a first major surface comprising a light diffusion surface (the surface of 3b) and a second, opposed major surface (see figs.1, 2 and 12); and 
a plurality of discrete optical decoupling structures (3a) projecting from the light diffusion surface and contacting the optical adhesive layer (see figs.2 and 12); and 
an air gap (see figs.2 and 12) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.2 and 12),
the optical film assembly has a thickness of less than 120 micrometers (see para.1 and 4 and figs.2 and 12 disclose the optical film assembly has the same structure with a thickness of less than 300 micrometers for the purpose of having a thinner optical film assembly and preventing waviness/warping at the same time, and there is no allegation of criticality or any evidence demonstrating any different across the range in the current application).
Shimamura does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%. 
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Shimamura for the purpose of forming a light diffusion film to improve the brightness uniformity.
Regarding claim 2, Shimamura discloses the light diffusion surface and the optical decoupling structures have the same material composition (see figs.2 and 12, they are formed with the same material and different heights). 
Regarding claim 4, Shimamura discloses the optical decoupling structures have a height (h1) in a range from 3 to 20 micrometers (see figs.1 and 11 and para.58 discloses h1=2h2=2∆d1=2x8.8=17.6 mircrometers).
Regarding claim 5, Shimamura discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (see figs.1 and 11 a length is greater than and equal to a width, so that it can greater than and equal to 17.6 mircrometers). 
Regarding claim 6, Shimamura discloses the optical decoupling structures have a width (W1) in a range from 4 to 20 micrometers (see fig.1 discloses the width is about the same as the height h1=2h2=2∆d1=2x8.8=17.6 mircrometers, so that a width equal to 17.6 mircrometers as well). 
Regarding claim 11, Shimamura discloses an optical film assembly, in at least figs.1-5, 11 and 12, comprising: a light redirecting film (11 and 12) having a first structured major surface (12) and a second, opposed major surface (see at least fig.12); 
an optical adhesive layer (13) on the second major surface of the light redirecting film (see fig.12); 
a light diffusion film (1) comprising a first major surface (3b) and a second, opposed major surface (see figs.1, 2 and 12), the first major surface of the light diffusion film defining a microstructured surface (3b) comprising a light diffusion surface and a plurality of discrete optical decoupling structures (the protruding of 3a away from 3b), each of the optical decoupling structures having a first end at the first major surface of the light diffusion film and a second, opposed end contacting the optical adhesive layer (see figs.2 and 12); and an air gap (see figs.2 and 12) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.2 and 12), and
the optical film assembly has a thickness of less than 120 micrometers (see para.1 and 4 and figs.2 and 12 disclose the optical film assembly has the same structure with a thickness of less than 300 micrometers for the purpose of having a thinner optical film assembly and preventing waviness/warping at the same time, and there is no allegation of criticality or any evidence demonstrating any different across the range in the current application).
Shimamura does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%. 
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Shimamura for the purpose of forming a light diffusion film to improve the brightness uniformity.
Regarding claim 12, Shimamura discloses the light diffusion surface and the optical decoupling structures have the same material composition (see figs.2 and 12, they are formed with the same material and different heights). 
Regarding claim 14, Shimamura discloses the optical decoupling structures have a height (h1) in a range from 3 to 20 micrometers (see figs.1 and 11 and para.58 discloses h1=2h2=2∆d1=2x8.8=17.6 mircrometers).
Regarding claim 15, Shimamura discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (see figs.1 and 11 a length is greater than and equal to a width, so that it can greater than and equal to 17.6 mircrometers). 
Regarding claim 16, Shimamura discloses the optical decoupling structures have a width (W1) in a range from 4 to 20 micrometers (see fig.1 discloses the width is about the same as the height h1=2h2=2∆d1=2x8.8=17.6 mircrometers, so that a width equal to 17.6 mircrometers as well). 

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura US 2017/0322348 in view of Pham US 2015/0293272 as applied to claim 1 above, and further in view of Min US 2018/0120626.
Regarding claim 3, Shimamura in view of Pham does not explicitly disclose the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof.
Min discloses an optical film assembly, in at least figs.3-10, the light diffusion film (130 and 132 and 134/136) and the optical decoupling structures (134/136) comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56) for the purpose of forming the light diffusion film and the optical decoupling structures.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof as taught by Min in the optical film assembly of Shimamura in view of Pham for the purpose of forming the light diffusion film and the optical decoupling structures.
Regarding claim 7, Shimamura in view of Pham does not explicitly disclose the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film.
Min discloses an optical film assembly, in at least figs.3-10, the optical decoupling structures (134/136) cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9) for the purpose of forming enough air gap between the light redirecting film and the light diffusion film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film as taught by Min in the optical film assembly of Shimamura in view of Pham for the purpose of forming enough air gap between the light redirecting film and the light diffusion film.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura US 2017/0322348 in view of Pham US 2015/0293272 as applied to claim 11 above, and further in view of Min US 2018/0120626.
Regarding claim 13, Shimamura in view of Pham does not explicitly disclose the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof.
Min discloses an optical film assembly, in at least figs.3-10, the light diffusion film (130 and 132 and 134/136) and the optical decoupling structures (134/136) comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56) for the purpose of forming the light diffusion film and the optical decoupling structures.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof as taught by Min in the optical film assembly of Shimamura in view of Pham for the purpose of forming the light diffusion film and the optical decoupling structures.
Regarding claim 17, Shimamura in view of Pham does not explicitly disclose the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film.
Min discloses an optical film assembly, in at least figs.3-10, the optical decoupling structures (134/136) cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9) for the purpose of forming enough air gap between the light redirecting film and the light diffusion film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film as taught by Min in the optical film assembly of Shimamura in view of Pham for the purpose of forming enough air gap between the light redirecting film and the light diffusion film.

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min US 2018/0120626 in view of Pham US 2015/0293272 and Shimamura US 2017/0322348
Regarding claim 1, Min discloses an optical film assembly, in at least figs.3-10, comprising: 
a light redirecting film (110 and 112) having a first structured major surface (112) and a second, opposed major surface (see figs.3-6, 9 and 10); 
an optical adhesive layer (an adhesive, para.55 and 56) on the second major surface of the light redirecting film; 
a light diffusion film (130 and 132 and 134/136) comprising: 
a first major surface comprising a light diffusion surface (surface of 132) and a second, opposed major surface (see figs.3,5,6,9 and 10); and 
a plurality of discrete optical decoupling structures (134/136) projecting from the light diffusion surface and contacting the optical adhesive layer; and 
an air gap (140) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.3,5,6,9 and 10).
Min does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%, and the optical film assembly has a thickness of less than 120 micrometers.
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Shimamura discloses an optical film assembly, in at least figs.1-6, 11 and 12, the optical film assembly has a thickness of less than 120 micrometers (see para.1 and 4 and figs.2 and 12 disclose the optical film assembly has the same structure with a thickness of less than 300 micrometers, and there is no allegation of criticality or any evidence demonstrating any different across the range in the current application) for the purpose of having a thinner optical film assembly and preventing waviness/warping at the same time (para.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%, and the optical film assembly has a thickness of less than 120 micrometers as taught by Pham and Shimamura respectively in the optical film assembly of Min for the purpose of forming a light diffusion film to improve the brightness uniformity and having a thinner optical film assembly and preventing waviness/warping at the same time.
Regarding claim 2, Min discloses the light diffusion surface and the optical decoupling structures have the same material composition (para.56). 
Regarding claim 3, Min discloses the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56). 
Regarding claim 4, Min discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (5 to 10 micrometers, para.21, the height of the optical decoupling structures is the same as the thickness of the air layer). 
Regarding claim 5, Min discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer). 
Regarding claim 6, Min discloses the optical decoupling structures have a width in a range from 4 to 20 micrometers (para.52 and figs.5,6,8 and 9, the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer).
Regarding claim 7, Min discloses the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9). 
Regarding claim 11, Min discloses an optical film assembly, in at least figs.3-10, comprising: 
a light redirecting film (110 and 112) having a first structured major surface (112) and a second, opposed major surface (see figs.3-6, 9 and 10); 
an optical adhesive layer (an adhesive, para.55 and 56) on the second major surface of the light redirecting film; 
a light diffusion film (130 and 132 and 134/136) comprising a first major surface and a second, opposed major surface, the first major surface of the light diffusion film defining a microstructured surface (surface of 132) comprising a light diffusion surface and a plurality of discrete optical decoupling structures (134/136), each of the optical decoupling structures having a first end at the first major surface of the light diffusion film and a second, opposed end contacting the optical adhesive layer (see figs.3,5,6,9 and 10); and 
an air gap (140) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.3,5,6,9 and 10). 
Min does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%, and the optical film assembly has a thickness of less than 120 micrometers.
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Shimamura discloses an optical film assembly, in at least figs.1-6, 11 and 12, the optical film assembly has a thickness of less than 120 micrometers (see para.1 and 4 and figs.2 and 12 disclose the optical film assembly has the same structure with a thickness of less than 300 micrometers, and there is no allegation of criticality or any evidence demonstrating any different across the range in the current application) for the purpose of having a thinner optical film assembly and preventing waviness/warping at the same time (para.1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%, and the optical film assembly has a thickness of less than 120 micrometers as taught by Pham and Shimamura respectively in the optical film assembly of Min for the purpose of forming a light diffusion film to improve the brightness uniformity and having a thinner optical film assembly and preventing waviness/warping at the same time.
Regarding claim 12, Min discloses the light diffusion surface and the optical decoupling structures have the same material composition (para.56). 
Regarding claim 13, Min discloses the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56). 
Regarding claim 14, Min discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (5 to 10 micrometers, para.21, the height of the optical decoupling structures is the same as the thickness of the air layer). 
Regarding claim 15, Min discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer). 
Regarding claim 16, Min discloses the optical decoupling structures have a width in a range from 4 to 20 micrometers (para.52 and figs.5,6,8 and 9, the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer).
Regarding claim 17, Min discloses the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9). 


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harada US 2017/0329066 (fig.1, para.47,51,60,61,70 and 73 discloses thicknesses of substrate 11 (10-188 micrometers), layer 14 (1-8 micrometers), layers 13a with 13 about (2.5-20 micrometers), layers 18a with 18 about (2.5-20 micrometers), layers 16 with 17 (50-180 micrometers)) discloses a sum thickness of 13.5-216 micrometers for the light diffusion film 5 and a sum thickness of 52.5-200 micrometers for light redirecting film 6, so that a total thickness of an optical film assembly is 66-416 micrometers which includes the range of less than 120 micrometers as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871